Citation Nr: 1536630	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-41 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for calcified granuloma of the right lung field.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchitis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In the August 2008 rating decision, the RO denied the Veteran's TDIU claim and claim for a compensable evaluation for his calcified granuloma of the right lung field.  The Veteran appeals for a TDIU and a higher evaluation.

In the September 2009 rating decision, the RO denied reopening the Veteran's claims for service connection for sinusitis and bronchitis, because no new and material evidence had been received.  The Veteran appeals the decision.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 videoconference hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.

In July 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's calcified granuloma of the right lung field is stable.  

2.  In a final October 1989 rating decision, the RO denied service connection for sinusitis and bronchitis.  

3.  The evidence received since the October 1989 rating decision is not cumulative or redundant, was not previously received evidence, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for sinusitis and bronchitis. 

4.  The preponderance of the evidence demonstrates that the Veteran's currently diagnosed acute sinusitis is not etiologically related to his active duty service.  

5.  The evidence demonstrates that the Veteran's currently diagnosed chronic asthma is etiologically related to his active duty service.  

6.  From August 1, 2007 to February 27, 2011, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  

7.  As of April 1, 2012, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for calcified granuloma of the right lung field have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.97, Diagnostic Code 6820 (2015).

2.  The October 1989 rating decision that denied the Veteran's claims of entitlement to service connection for sinusitis and bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis and bronchitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for entitlement to service connection for bronchitis have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  From August 1, 2007 to February 27, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

7.  As of April 1, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation claim, petitions to reopen, and TDIU claims in September 2007, February 2008, January 2009, and July 2009 letters.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009); Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in March 2008, June 2008, and February 2013.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 . 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran currently has a noncompensable evaluation for calcified granuloma of the right lung field, effective May 1, 1989, under Diagnostic Code 6820, which contemplates benign neoplasms of the respiratory system, and is rated using an appropriate respiratory Diagnostic Code.  38 C.F.R. § 4.97, Diagnostic Code 6820.  

During the relevant appeal period, the Veteran was afforded a VA examination for his service-connected calcified granulomas of the right lung field in March 2008.  No symptoms or functional impairment were noted.  An October 2007 chest x-ray revealed normal lungs and a five millimeter calcified granuloma involving the right lower lobe.  The VA examiner noted that there had been no growth since the Veteran's last VA examination in April 2003.  A November 2007 pulmonary function test (PFT) showed no obstruction or restriction.  The VA examiner diagnosed the Veteran with a right lung granuloma without any change.  

The Veteran underwent a VA respiratory examination in February 2013.  Based on a May 2012 chest x-ray, the Veteran had stable calcified granulomas in the right middle and lower lobes.  The impression was a stable chest, when compared to the October 2007 x-ray, with no acute cardiopulmonary pathology demonstrated.  The PFT results revealed abnormalities that were found to be chiefly due to the Veteran's asthma.  The VA examiner continued the Veteran's service-connected calcified granuloma of the right lung field diagnosis.  

Based on a careful review of all of the evidence, the Veteran's service-connected calcified granuloma of the right lung field does not warrant a compensable evaluation.  The evidence shows that the Veteran's right lung field is stable without any current residuals.  Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and an increased evaluation is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

The Board has considered whether the Veteran's calcified granuloma of the right lung field presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected calcified granuloma of the right lung field manifests no symptoms or functional impairment as reflected by the Veteran's noncompensable evaluation.  Thus, the Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

III.  New and Material Evidence Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1989 rating decision, the RO denied the Veteran's claims for service connection for sinusitis and bronchitis.  In October 1989, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the October 1989 rating decision.  Therefore, the October 1989 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

In the October 1989 rating decision, the RO denied the Veteran's claims for service connection for sinusitis and bronchitis.  The RO found that the Veteran had acute sinusitis and acute bronchitis diagnoses in-service and no evidence of chronicity post-service as the July 1989 VA examination showed no symptoms of sinusitis and the Veteran's respiratory examination was normal.  The evidence of record at the time of this decision consisted of service treatment records and a July 1989 VA examination.  

Since the Veteran's last prior final denial in October 1989, the record includes VA treatment records, private treatment records, lay statements, an April 2003 VA examination, and a February 2013 VA examination.  

With regard to the Veteran's sinusitis claim, the record includes a November 2004 private CT scan which found chronic sinus disease and May 2005, November 2005, and November 2006 private treatment records which document that the Veteran had been diagnosed with chronic sinusitis.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The private treatment records will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for sinusitis is reopened.  

With regard to the Veteran's bronchitis claim, the February 2013 VA examiner diagnosed the Veteran with chronic asthma, found that his service treatment records demonstrated a recurring pattern, and continued to occur in that same pattern to the present.  The February 2013 VA examiner concluded that the Veteran's chronic asthma had incurred in or was caused by the bronchitis or asthma he was treated for during service.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The February 2013 VA examination will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for bronchitis is reopened.  

IV.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

	Sinusitis

The Veteran's service treatment records (STR) document that the Veteran was diagnosed in December 1984 with rhinitis/sinusitis.  See December 1984 STR.  An undated clinical record noted that the Veteran had been first diagnosed with seasonal sinusitis in 1985, which was manifested by moderate headaches and treated with Drixoral with good results.  A July 1986 periodic examination noted normal sinus clinical evaluation results.  A February 1987 emergency treatment record documents that the Veteran sought treatment for nasal congestion and sinus headaches.  The Veteran was diagnosed with an upper respiratory infection (URI).  A September 1988 history and physical examination noted that the Veteran's report of severe headaches and sinusitis on his September 1988 report of medical history all referred to symptoms associated with allergies since 1979.  

A July 1989 VA examination noted no sinus problems and his respiratory system was normal.  

VA treatment records dated from 1989 to 2011 do not reflect any complaints, treatment or diagnosis related to sinusitis.  

Private treatment records from 2003 to 2011 reflect that the Veteran received treatment for sinus and respiratory problems.  In 2003 and 2004, the Veteran was diagnosed with allergic rhinitis and vasomotor rhinitis.  See VBMS Notes, October 2003, November 2003, October 2004 private treatment records.  The Veteran underwent a CT scan of his sinuses to rule out a chronic sinus problem which was initiating his asthma episodes.  See VBMS Notes, November 2004 private treatment record.  Following the CT scan, which revealed chronic sinus disease, greater on the right than on the left, the Veteran's private treating physician found that the Veteran had a fairly significant mucosal thickening in the maxillary sinuses bilaterally, but he was otherwise normal.  The Veteran was diagnosed with chronic nonallergic rhinitis.  See VBMS Notes, December 2004 private treatment record.  In 2005 and 2006, the Veteran continued to be treated for chronic sinusitis.  He regularly used an Astelin spray to treat his nasal symptoms.  See VBMS Notes, May 2005, November 2005, and November 2006 private treatment records.  

At a February 2013 VA examination, the VA examiner diagnosed the Veteran with acute sinusitis, found no current signs or symptoms of chronic sinusitis or radiographic evidence of acute sinusitis, and concluded that his current sinusitis was less likely than not related to his in-service diagnoses for sinusitis.  The VA examiner found that the Veteran's acute sinusitis had resolved in 2012 as the Veteran had one treatment regimen for his sinusitis lasting for one week within the past year.  Based on the objective findings during this examination, the VA examiner determined that it was less likely than not that the Veteran's currently diagnosed acute sinusitis incurred in or was caused by the sinusitis he was treated for during his active duty service.  

At the outset, the Board acknowledges that there is conflicting medical evidence as to whether the Veteran has acute or chronic sinusitis.

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, the Board finds that the February 2013 VA examiner's opinion is the most probative.  The VA examiner's opinion is based on a recent thorough and objective evaluation, review of the Veteran's medical records, and interview of the Veteran.  Although the record includes diagnoses for chronic sinusitis made by the Veteran's private treating physicians, those diagnoses do not comport with the most recent objective findings.  Furthermore, the Veteran has not provided any recent private or VA treatment records which dispute these findings.  

Therefore, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for sinusitis must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

	Bronchitis

Based on a careful review of the evidence, the Board finds that the Veteran's currently diagnosed asthma is etiologically related to his active duty service.  

The Veteran's STRs reflect that he had recurrent symptoms of wheezing, chest pain and back pain of unknown etiology in 1985 and was diagnosed with acute bronchitis in February 1986.  See December 1985 and February 1986 STR and September 1988 History and Physical examination.  

Post-service VA treatment records from December 1993 to April 2009 document the Veteran's complaints of shortness of breath, dry and productive cough, sore throat, wheezing, and chest tightness.  The Veteran was diagnosed with an URI, bronchitis, and adult onset asthma, which was treated with antibiotics, prednisone bursts and inhalers.  See VBMS Notes, December 1993, December 2001, January 2002, April 2002, June 2002, September 2002, December 2002, April 2003, June 2003, December 2003, August 2004, January 2005, October 2005, February 2006, May 2008, and April 2009 VA treatment records.  

The Veteran had also received treatment for his asthma from private physicians.  Private treatment records from October 2003 to March 2011 document the Veteran's history of respiratory problems.  He described having recurring bronchitis which began as an URI and then progressed to bronchitis.  See VBMS Notes, October 2003 private treatment record.  Based on a review of recent PFT results, the private treating physician found that the Veteran's results were consistent with mild, persistent asthma.  The Veteran had repeated asthma exacerbations which became controlled with medication.  See VBMS Notes, May 2005, November 2005, November 2006, October 2007, December 2010, February 2011, and March 2011 private treatment records.  

In February 2013, the Veteran was afforded a VA respiratory examination.  The Veteran reported his current symptoms and treatment.  Upon objective evaluation, including a chest x-ray and PFT, the VA examiner found that the Veteran had a stable chest, a moderate obstruction with significant improvement following bronchodilator, no restriction and normal diffusion.  The VA examiner diagnosed the Veteran with chronic asthma.  Based on a documented and recurring pattern in the Veteran's STRs, a continuation of that pattern to the present, and PFT results consistent with a diagnosis of chronic asthma, the VA examiner opined that it was more likely than not that the Veteran's current bronchitis/asthma was incurred in or caused by the bronchitis/asthma that he was treated for in service.  

As the Veteran has a current diagnosis for chronic asthma, he had been treated for bronchitis during service and the evidence shows that the Veteran's current asthma is related to that in-service history of treatment for asthma/bronchitis, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to service connection for bronchitis.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

V. 
 TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

The Veteran filed his claim for a TDIU on June 25, 2007.  From June 25, 2007 to July 31, 2007 and from February 28, 2011 to March 31, 2012, the Veteran has a combined evaluation of 100 percent for his service-connected disabilities.  

The Board recognizes that the receipt of a 100 percent convalescent evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  As will be described below, the basis of the TDIU relies on the combined effect of several of the Veteran's service-connected disabilities. In any case, the record reveals that the Veteran had been in receipt of special monthly compensation related to the period of convalescence.   

From August 1, 2007 to February 27, 2011 and as of April 1, 2012, the Veteran has a less than total combined evaluation for his service-connected disabilities.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during these periods.

From August 1, 2007 to February 27, 2011, the Veteran's service-connected disabilities have a combined evaluation of 90 percent for: postoperative residuals of carcinoma of the prostate as 40 percent disabling; status post total left knee replacement as 30 percent disabling; status post total right knee replacement as 10 percent disabling; arthritis of the cervical spine as 20 percent disabling; left shoulder degenerative joint disease (DJD) and impingement syndrome as 20 percent disabling; and noncompensable evaluations for hammertoe deformity second toe of the right foot; spurring of the calcaneus; fracture of the second metatarsal of the left foot; incomplete fracture of the left zygoma; left ear hearing loss; calcified granuloma of the right lung field; hives; hemorrhoids; diverticulosis; and DJD of the right elbow. 

As of April 1, 2012, the Veteran's service connected disabilities have a combined evaluation of 90 percent for: postoperative residuals of carcinoma of the prostate as 40 percent disabling; status post total left knee replacement as 30 percent disabling; status post total right knee replacement as 30 percent disabling; arthritis of the cervical spine as 20 percent disabling; left shoulder DJD and impingement syndrome as 20 percent disabling; and noncompensable evaluations for hammertoe deformity second toe of the right foot; spurring of the calcaneus; fracture of the second metatarsal of the left foot; incomplete fracture of the left zygoma; left ear hearing loss; calcified granuloma of the right lung field; hives; hemorrhoids; diverticulosis; DJD of the right elbow; and right knee scar, status post right total knee replacement.  

As shown above, from August 1, 2007 to February 27, 2011 and as of April 1, 2012, the Veteran has one service-connected disability rated at 40 percent and a combined evaluation of 90 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that, for the period from August 1, 2007 to February 27, 2011, the following evidence is extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) a September 2007 VA Form 21-8940 which reflects that the Veteran last worked full-time in November 1990 in sales at an insurance company, had completed three years of college, had job training in aircraft maintenance during military service and in sales post-service, and stated that his stamina and ability to stand or walk made it too painful to do any job that he had the knowledge and training to perform; (2) a March 2008 VA genitourinary examination which documents that the Veteran had current symptoms of daytime urinary frequency every two hours, nighttime urinary frequency four times a night, and urinary leakage with any straining; he changed his absorbent pads three to four times a day; and he was unable to get a good night sleep due to his urinary frequency; (3) a June 2008 VA examination where the VA examiner found, upon objective evaluation, that the Veteran's service-connected right shoulder and DJD right knee would make employment requiring lifting, pushing, pulling, working overhead, prolonged weightbearing or ambulation, or even minimal impact or climbing activities not possible; and (4) an October 2008 Notice of Disagreement which explained that the Veteran had not tried to obtain employment because of his lack of stamina, which had even impacted his ability to do housework, so he had to hire someone to perform even mundane tasks.  

In addition, the Board finds that, as of April 1, 2012, the following evidence is extremely probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) a February 2013 VA respiratory examination where the VA examiner found that the Veteran experienced dyspnea on exertion at low workloads, could climb up to one flight of stairs, and could not do strenuous work; (2) a June 2015 Board hearing where the Veteran testified that he was unable to make a living in his last employment selling insurance and stocks and bonds, because he was not a successful salesman; and that his urinary incontinence prevented him from getting a restful night's sleep; and (3) a July 2015 statement from the Veteran's private treating physician who stated that he had been treating the Veteran since October 2014, that the Veteran had nocturia (urinating four to five times a night) which interfered with his ability to obtain a restful night's sleep and unpredictable urinary frequency which required the Veteran to frequently change his pads, noted that the Veteran had had replacement surgeries for both knees and surgery on his right shoulder, and that he had a limited range of motion in his left shoulder; the VA examiner opined that, overall, the Veteran was unable to maintain substantially gainful employment as a result of his disabilities.  

Based on all of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that, from August 1, 2007 to February 27, 2011 and as of April 1, 2012, the Veteran was precluded from securing and following substantially gainful employment due the combined effects of multiple service-connected disabilities.  The Veteran last worked in November 1990, almost 25 years ago, as a salesperson with training in no other area other than as an aircraft mechanic.  Although the Veteran had three years of college, the evidence does not show that he had obtained his degree.  Notably, the March 2008 VA examiner, June 2008 VA examiner, February 2013 VA examiner and July 2015 private treating physicians all described various physical limitations that his service-connected disabilities would have on his ability to work.  Moreover, the Veteran explained that he had hired help to perform his housework because he had no stamina to do even mundane tasks.  The Board finds that the Veteran's lack of recent work experience, limited education and competent and credible lay statements regarding the functional effects of his disabilities support that he would be unable to obtain and maintain gainful employment due solely to his service-connected disabilities.  Therefore, the Board concludes that, from August 1, 2007 to February 27, 2011 and as of April 1, 2012, a TDIU is warranted.  


ORDER

Entitlement to a compensable evaluation for calcified granuloma of the right lung field is denied.

New and material evidence has been received, and the appeals to reopen claims for entitlement to service connection for sinusitis and bronchitis are granted.

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for bronchitis is granted.  

From August 1, 2007 to February 27, 2011, entitlement to a TDIU is granted.

As of April 1, 2012, entitlement to a TDIU is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


